Citation Nr: 1753471	
Decision Date: 11/21/17    Archive Date: 12/01/17

DOCKET NO.  09-15 385A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for varicose veins.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. J. Cho, Associate Counsel


INTRODUCTION

The Veteran honorably served in the United States Army from March 1963 to June 1983.

The matter comes before the Board of Veterans' Appeals (Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although further delay is regrettable, the Board finds that another remand of the claim for entitlement to service connection for varicose veins is required, as the AOJ has not substantially complied with the Board's prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In Stegall v. West, the United States Court of Appeals for Veterans Claims (Court) held that a remand by the Board confers upon the Veteran or other claimant, as a matter of law, the right to compliance with the Board's remand order.  11 Vet. App. at 271.  Further, the Court held that the Board itself errs when it fails to ensure compliance with the terms of its remand.  Id.   

Here, in July 2017, the Board remanded the claim to obtain any outstanding VA or private medical treatment records and for a new VA examination to obtain an etiology opinion of the Veteran's varicose veins.  See July 2017 Board Decision.  However, the RO did not take action to develop these leads.  

As the directives found in the July 2017 BVA remand order were not complied with, the Board's review is frustrated, and the matter must be remanded for additional development.  Stegall, 11 Vet. App. at 271.

Accordingly, the case is REMANDED for the following action:

1. Attempt to obtain and associate with the claims file any outstanding VA or private medical evidence pertaining to the Veteran's treatment for varicose veins.  If these records do not exist or cannot be obtained, the claims file should be documented accordingly.  38 C.F.R. § 3.159.

2. Schedule the Veteran for a new medical examination with an appropriate clinician.  The purpose of the examination is to determine the etiology of the Veteran's varicose veins.  The following considerations must govern the examination:

a. The claims file and a copy of this remand must be made available to the examiner, who must acknowledge receipt and review of these materials in any report generated. 

b. The examiner must review all medical evidence associated with the claims file. 

c. The examiner must assess the Veteran's current symptoms and provide an opinion as to whether it is at least as likely as not that the Veteran's varicose veins are due in whole or in part to his active service. 

d. The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established principles. 

e. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state.  However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. After the above has been completed, the RO must review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing examiner for corrective action. 

4. Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If the benefit sought on appeal remains denied, in whole or in part, the Veteran and his representative must be provided with a Supplemental Statement of the Case and be afforded reasonable opportunity to respond.  The case must then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).






_________________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




